DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11, 13-26 and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by proctor (US Pub: 2006/0227122 A1).
 	As to claim 7, Proctor discloses a portable device having a mobile-phone communication module (i.e. as seen in figure 1-2, and 8-9 Proctor discloses a cellular phone device 800 which multiple display having wireless communication model built-in) (see Fig. 1-2, 8-9, [0021-0025] and [053-0055]) comprising:
a first communication module configured to receive data from an external device (i.e. the cellular communication module is imbedded within 800 that allow data to be inputted from another phone during a phone call) (see Fig. 8-9, [0053-0055]), wherein the external device includes a second communication module wirelessly connected to first communication module (i.e. the external device is the second phone which is able to call sent data to the first unit when the users call each other) (see Fig. 8-9, [0052-0054]);
a memory (i.e. the phone has memory as seen in figure 4 implementations) (see Fig. 4);
a display panel configured to display the data transmitted by the external device a touch panel configured to input data or instructions (i.e. as seen in figure 1 the display panel 104 is said to contain a touch screen overlay) (see Fig. 1, [0023-0024]);
a CPU configured to execute a program built into the portable device (i.e. the cellular device 800 as seen in figure 8 has a CPU that enable the application to be run) (see Fig. 8).
 	As to claim 20, Proctor discloses a portable device having a mobile-phone communication module connected to a wireless communication system (i.e. as seen in figure 1-2, and 8-9 Proctor discloses a cellular phone device 800 which multiple display having wireless communication model built-in) (see Fig. 1-2, 8-9, [0021-0025] and [053-0055]), the portable device comprising:
a first communication module wirelessly connected to an external device (i.e. the cellular communication module is imbedded within 800 that allow data to be inputted from another phone during a phone call) (see Fig. 8-9, [0053-0055]); 
 wherein the external device includes:
 	a second communication module wirelessly connected to the first communication module (i.e. the external device is the second phone which is able to call sent data to the first unit when the users call each other) (see Fig. 8-9, [0052-0054]);
 	an input unit (i.e. as seen in figure 1 the display panel 104 is said to contain a touch screen overlay) (see Fig. 1, [0023-0024]);
 	a memory (i.e. the phone has memory as seen in figure 4 implementations) (see Fig. 4);
 	a first CPU for executing a first program (i.e. the cellular device 800 as seen in figure 8 has a CPU that enable the application to be run) (see Fig. 8); and
 	a first display panel for display data or information, wherein the external device performs a first program and transmits data to the first communication module via the second wireless communication module (i.e. the cellular communication module is imbedded within 800 that allow data to be inputted from another phone during a phone call) (see Fig. 8-9, [0053-0055]),
 	a second display panel configured to display data which are transmitted by the external device (i.e. the second display panel from the second phone that receives the call) (see Fig. 8); and 
 	a second CPU configured to execute a second program built into the portable display device and control the external device through the first and second communication modules (i.e. the external device is the second phone which is able to call sent data to the first unit when the users call each other which contains a second CPU) (see Fig. 8-9, [0052-0054]),
wherein a control signal to control the external device is input into a touch panel of the portable device (i.e. when the caller of the first device uses the input touch screen panel to activate the call  which uses a control signal to control the external device receiving phone into a touch panel of receiving unit) (see Fig. 8-9, [0052-0054]).
 	As to claim 8, Proctor teaches the portable device in accordance with claim 7, wherein the portable and external devices have a system in which a protocol between the first and second communication modules is set up to mutually recognize each other (i.e. the cellular phone device as seen in figure 8 are one that can communicate though the wireless network to allow for data connections) (see Fig. 8, [0052-0055]).
	As to claim 9, Proctor teaches the portable device in accordance with claim 7, wherein the external device has an operating system and wherein the portable device transmits a control signal to the external device through the touch panel of the portable device (i.e. when the caller of the first device uses the input touch screen panel to activate the call  which uses a control signal to control the external device receiving phone into a touch panel of receiving unit) (see Fig. 8-9, [0052-0054]).
	As to claim 10, Proctor teaches the portable device in accordance with claim 9, wherein the external device has an operating system and executes a program on a basis of information transmitted by the portable device (i.e. the phone device of figure 8 shows an operating system on the screen that allow the user to call with the touch screen control) (see Fig. 8, [0052-0055]).
	As to claim 11, Proctor teaches the portable device in accordance with claim 10, wherein the portable device displays on the display panel a program execution result of the external device (i.e. as seen in figure 8 the caller and receiver are able to complete a call) (see Fig. 8, [0052-0055]).
	As to claim 13, Proctor teaches the portable device in accordance with claim 7, wherein the external device further includes an input unit, a display panel, CPU and a memory unit (i.e. as seen in figure 4 and 8 the phone unit contains a CPU, Memory and display panel with touch screen overlay) (see Fig. 4, 8, [0052-0055]).
	As to claim 14, Proctor teaches the portable device in accordance with claim 13, wherein the external device is a mobile phone or a camera (i.e. the external device is a secondary mobile phone seen in figure 8) (See Fig. 8).
	As to claim 15, Proctor teaches the portable device in accordance with claim 7, wherein the touch panel has a hole that serves as an opening for a camera in the portable device and wherein the hole is located in an edge of the touch panel (i.e. as seen in figure 8 and 9 the cellular device has an opening hole near the touch panel that is the camera element 810) (see Fig. 8, [0052-0054]).
	As to claim 16, Proctor teaches the portable device in accordance with claim 15, wherein the hole is located in a mask print of the touch panel (i.e. as seen in figure 8, the camera is located in a mask print of the touch panel where the circuitry exists as a unit as seen in figure 4 and 8) (see Fig. 4, 8, [0053]).
	As to claim 17, Proctor teaches the portable device in accordance with claim 15, wherein the touch panel is in a type of on-cell or in-cell (i.e. the touch panel as shown in figure 1-2 are on cell as it is overlayer the cell of the LCD or OLED device) (see Fig. 1-2, [0022-0024]).
	As to claim 18, Proctor teaches the portable device in accordance with claim 15, wherein the touch panel has substantially the same area as the display panel and wherein the portable device has a frame to open an entire front of the display panel (as seen in figure 4 and 8 the phone unit has an overlapped touch panel and display panel area) (see Fig. 4, 8, [0052-0055]).
	As to claim 19, Proctor teaches the portable device in accordance with claim 17, wherein the display panel is an OLED type (i.e. the display type of Proctor is an OLED type) (see [0024]). 
 	As to claim 21, Proctor teaches the portable device in accordance with claim 20, wherein and the touch panel has a hole that serves as an opening for a camera and the hole is located in an edge of the touch panel (i.e. as seen in figure 8 and 9 the cellular device has an opening hole near the touch panel that is the camera element 810) (see Fig. 8, [0052-0054]).
	As to claim 22, Proctor teaches the portable device in accordance with claim 20, wherein the external device executes the first program on a basis of information transmitted by the portable device (i.e. the phone device of figure 8 shows an operating system on the screen that allow the user to call with the touch screen control) (see Fig. 8, [0052-0055]).
	As to claim 23, Proctor teaches the portable device in accordance with claim 20, wherein the portable device displays on the display panel a program execution result of the external device (i.e. the phone device of figure 8 shows an operating system on the screen that allow the user to call with the touch screen control) (see Fig. 8, [0052-0055]).
	As to claim 24, Proctor teaches the portable device in accordance with claim 20, wherein the mobile-phone communication module, the first communication module and the first CPU of the portable device are integrated into a single chip module (i.e. as seen in figure 4 and 8 the device of figure 4 and 8 has an integrated design which combines the CPU, communicating circuitry and the first communicating bus model in a signal device 100) (see Fig. 4, 8, [0052-0055]).
	As to claim 25, Proctor teaches the portable device in accordance with claim 20, where the external device is embodied in a mobile phone (i.e. the external device is a secondary mobile phone seen in figure 8) (See Fig. 8).
	As to claim 26, Proctor teaches the portable device in accordance with claim 20, wherein the external device is a mobile phone or a camera (i.e. the external device is a secondary mobile phone seen in figure 8) (See Fig. 8).
	As to claim 28, Proctor teaches the portable device in accordance with claim 21, wherein the touch panel is in a type of on-cell or in-cell (i.e. the touch panel as shown in figure 1-2 are on cell as it is overlayer the cell of the LCD or OLED device) (see Fig. 1-2, [0022-0024]).
	As to claim 29, Proctor teaches the portable device in accordance with claim 28, wherein the display panel is an OLED type (i.e. the display type of Proctor is an OLED type) (see [0024]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Procter in view of Ramer et al. (US Pub: 2008/0215623 A1).
 	As to claim 12, Proctor teaches the portable device in accordance with claim 7, but do not teach wherein the first communication module of the portable device and the second communication module of the external device, which communicate with each other, are Bluetooth or WiFi (i.e. Proctor only discloses a wireless phone network technology and do not explicitly define the protocol of such a communication system) (see Fig. 8, [0052-0053]).
 	Ramer teaches the portable device and the second communication module of the external device, which communicate with each other, are Bluetooth or WiFi (i.e. Ramer teaches the cellular phone that uses Bluetooth technology to communicate with another phone device) (see Fig. 1, [0043]).
 	Since both Proctor and Ramer teaches mobile phone device communication networking they are analogous as having the same field of endeavor, therefore it would have been obvious for an artisan of ordinary skill at the time of the applications filing to have used the Bluetooth communication protocol of Ramer in the overall system of Procter, in order to reduce the invention into practice (see Ramer, [0043]). 
 	As to claim 27, Proctor teaches the portable device in accordance with claim 20, wherein the first communication module of the portable display device and the second wireless communication module of the external device, which communicate with each other, are Bluetooth or WiFi (i.e. Ramer teaches the cellular phone that uses Bluetooth technology to communicate with another phone device) (see Fig. 1, [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Lewis (US Pub: 2008/0229369 A1) is cited to teach another type of portable display unit with cellular communication capacity in figure 1-2 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 26, 2022